[Cite as Garlock v. Silver Dollar Camp, 2021-Ohio-1690.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY




PATRICIA A. GARLOCK, ET AL.,
                                                           CASE NO. 5-20-35
       PLAINTIFFS-APPELLANTS,

       v.

SILVER DOLLAR CAMP, ET AL.,                                OPINION

       DEFENDANTS-APPELLEES.



                Appeal from Hancock County Common Pleas Court
                          Trial Court No. 2019 CV 300

                                     Judgment Affirmed

                              Date of Decision: May 17, 2021



APPEARANCES:

        Bret A. Spaeth for Appellants

        Matthew T. Kemp for Appellee Walter Adeler
Case No. 5-20-35



WILLAMOWSKI, P.J.

         {¶1} Although originally placed on our accelerated calendar, we have elected

pursuant to Loc.R. 12(5) to issue a full opinion in lieu of a summary judgment entry.

         {¶2} Plaintiff-appellant Patricia A. Garlock (“Patricia”), individually and as

executrix of the estate of Todd J. Garlock, appeals the judgment of the Hancock

County Court of Common Pleas, alleging that the trial court erred in finding that the

defendant-appellee Walter Adeler (“Adeler”) (1) could continue the business of the

Silver Dollar Camp and (2) could buyout a deceased partner’s interest in the

business pursuant to the terms of the partnership agreement. For the reasons set

forth below, the judgment of the trial court is affirmed.

                                   Facts and Procedural History

         {¶3} In 1987, Todd Garlock (“Todd”), Shannon Clark (“Clark”), Joe Umbs

(“Umbs”), and Randy Peters (“Peters”) agreed to form a partnership called the

Silver Dollar Camp. Doc. 28. Through this partnership, these individuals intended

to purchase a one-hundred-acre tract of land in New York and then operate a hunting

resort on this property. Doc. 28. On August 3, 1987, Todd, Clark, and Umbs signed

a partnership agreement.1 Doc. 28. Todd, Clark, Umbs, and Peters then effectuated

the purchase of the property in New York. Doc. 28.


1
 The original copy of this partnership agreement has not been located. Doc. 28. However, a copy of the
partnership agreement was filed with the trial court. Doc. 28, Ex. A. This copy is signed by Todd, Clark,
and Umbs. Doc. 28, Ex. A. For some reason, the signature line for Peters was blank on this copy. Doc. 28,
Ex. A. In this action, neither party disputes that the partnership agreement that was filed with the trial court

                                                      -2-
Case No. 5-20-35


        {¶4} On December 28, 1987, Peters passed away, leaving Todd, Clark, and

Umbs as the remaining partners of the Silver Dollar Camp partnership. Doc. 28.

Peters’s interest in the partnership was later transferred to the remaining partners.

Doc. 28, Ex. B. Subsequently, Clark decided to withdraw as a partner, and Clark’s

interest in the partnership was transferred to Adeler. Doc. 28. On February 27,

1989, Todd, Clark, Umbs, and Adeler signed an agreement that addressed the terms

of Clark’s withdrawal from the partnership. Doc. 28, Ex. E. Clark, Todd, and Umbs

also conveyed their individual interests in the property to the Silver Dollar Camp

partnership. Doc. 28, Ex. D.

        {¶5} In June of 2000, Umbs withdrew as a partner. Doc. 28. After paying

Umbs the amount of his capital contribution, Todd and Adeler decided to continue

the business as the only partners in the Silver Dollar Camp partnership. Doc. 28.

On August 15, 2007, Todd married Patricia. Doc. 28. On August 4, 2018, Todd

passed away. Doc. 28. Patricia then became the executrix of Todd’s estate. Doc.

1. On September 27, 2018, Adeler sent Patricia a notice of intent to purchase Todd’s

interest in the partnership for the amount of Todd’s capital contribution pursuant to

Article XIII of the partnership agreement. Doc. 28, Ex. G.




was, in fact, the agreement that governed the Silver Dollar Camp partnership. Doc. 28. Rather, the parties
dispute what portions of the partnership agreement remain enforceable after Todd’s death.

                                                   -3-
Case No. 5-20-35


       {¶6} On August 9, 2019, Garlock filed a complaint with the trial court in her

individual capacity and as the executrix of Todd’s estate. Doc. 1. In this complaint,

she requested the judicial dissolution and winding up of the business partnership,

including the sale of the property in New York. Doc. 1. On October 15, 2019,

Adeler filed an answer and counterclaim.         Doc. 20.    He requested specific

performance of the agreement. Doc. 20.

       {¶7} On February 26, 2020, the parties filed a stipulated set of facts and a

copy of the Silver Dollar Camp partnership agreement. Doc. 28. On February 27,

2020, Patricia filed a motion for summary judgment. Doc. 29. On February 28,

2020, Adeler filed a motion for partial summary judgment. Doc. 30. The dispute

between the parties concerns the enforceability of several provisions of Article XIII

in the Silver Dollar Camp partnership agreement. These disputed provisions read,

in their relevant parts, as follows:

       XIII. DISSOLUTION, WINDING UP; LIQUIDATION

       A. Causes of Dissolution. The partnership shall be dissolved on
       the happening of any of the following events:

       ***

       3. Death, disability, or bankruptcy of any partner; * * *

       ***

       B. Right to Continue Business After Dissolution. On dissolution
       of the partnership, the remaining partners shall have the right to
       elect to continue the business of owning, operating, and
       maintaining the real estate of the partnership under the same

                                         -4-
Case No. 5-20-35


      name, by themselves, or with any additional persons they may
      choose. * * *.

      C. Payment If Partnership Continued After Dissolution. If, on
      dissolution, the remaining partners elect to continue the
      partnership under Article XIII(B), they shall pay to the
      withdrawing, or expelled partner, or the estate of the deceased
      partner, the value of the partner’s interest as determined in
      Article XIII(D), as of the date of dissolution. Such payment shall
      be made within six (6) months of dissolution. It is specifically
      agreed that on the death of any partner, an inventory and
      appraisal of the partnership property and sale of the deceased
      partner’s interest in the partnership, as provided by the Ohio
      Revised Code, shall be dispensed with, and that in lieu of the mode
      for the settlement of such deceased partner’s interest and
      disposition thereof provided for in Sections 1779.04 and 1779.06
      of the Ohio Revised Code, such deceased partner’s interest shall
      be settled and disposed of solely under the provisions of this
      agreement.

      D. Value of Partner’s Interest. In the event any partner resigns
      from the partnership, or dies during the continuance of this
      Agreement, or disassociates themselves from the partnership for
      any reason, including expulsion, the remaining partners shall
      have the right to purchase the interest of the former partner by
      paying for such interest the value determined as being the
      partner’s capital contribution * * *, provided that written notice
      of such intention to purchase shall be served by the remaining
      partners upon the former partner, his heirs, executors,
      administrators, or assigns within sixty (60) days after such
      partner disassociates himself from the partnership for any reason.
      * * *. During such sixty (60) day period the former partner, his
      heirs, executors, administrators, and assigns shall have no right
      in the partnership.

Doc. 28, Ex. A.

      {¶8} Patricia argued that the provisions in Article XIII(B), (C), and (D)

became unenforceable when the partnership dissolved upon Todd’s death. Doc. 29.


                                      -5-
Case No. 5-20-35


In response, Adeler argued that Todd’s death did dissolve the partnership but did

not render the provisions in Article XIII(B), (C), and (D) of the partnership

agreement unenforceable. Doc. 30. Thus, he argued that he had the right to continue

the partnership pursuant to Article XIII(B) and the right to purchase Todd’s interest

in the partnership pursuant to the terms set forth in the provisions in Article XIII (C)

and (D). Doc. 30.

        {¶9} On July 10, 2020, the trial court issued a judgment entry that denied

Patricia’s motion for summary judgment and granted Adeler’s partial motion for

summary judgment. Doc. 33. The trial court found that the provisions in Article

XIII(B), (C), and (D) were enforceable and governed this dispute. Doc. 33. The

trial court concluded that Adeler had the right to purchase Todd’s interest in the

partnership and the right to continue the business under Article XIII of the

partnership agreement. Doc. 33.

                                        Assignment of Error

        {¶10} The appellant filed her notice of appeal on November 20, 2020.2 Doc.

46. On appeal, Patricia raises the following assignment of error:

        Plaintiff/Appellant [Patricia] Garlock, individually and in her
        fiduciary capacity, asserts that the trial court erred in finding that
        Appell[ee] Adeler was able to continue the business of the
        partnership after dissolution under Article XIII subsection (B),


2
 Patricia filed a notice of appeal on August 6, 2020. Doc. 36. However, this Court dismissed this prior
appeal for lack of a final appealable order in Case #5-20-26. On October 27, 2020, the trial court issued a
Civ.R. 54(B) order that rendered its judgment entry of July 10, 2020 a final appealable order. Doc. 40.
Patricia then filed notice of appeal on November 20, 2020 in Case #5-20-35. Doc. 46.

                                                   -6-
Case No. 5-20-35


          and that the Buy Out provisions of subsections (C) and (D) are
          enforceable.

Patricia argues that the language of the partnership agreement does not permit

Adeler to continue the business or purchase Todd’s interest in the partnership.

                                    Legal Standard

          {¶11} A partnership is “an association of two or more persons to carry on as

co-owners a business for-profit * * *.” R.C. 1776.01(M). As a general matter, a

“partnership agreement governs relations among the partners and between the

partners and the partnership.” R.C. 1776.03(A). See R.C. 1776.01(N). “To the

extent the partnership agreement does not otherwise provide, [Ohio’s Uniform

Partnership Act in R.C. 1776.01, et seq.] * * * governs relations among the partners

and between the partners and the partnership.” R.C. 1776.03(A). See R.C. 1776.01,

et seq.

          {¶12} “The construction of a written agreement is a matter of law for the

court.” LublinSussman Group LLP v. Lee, 2018-Ohio-666, 107 N.E.3d 724, ¶ 19

(6th Dist.).

          When confronted with an issue of contract interpretation, our
          role is to give effect to the intent of the parties. We will examine
          the contract as a whole and presume that the intent of the parties
          is reflected in the language of the contract. In addition, we will
          look to the plain and ordinary meaning of the language used in
          the contract unless another meaning is clearly apparent from the
          contents of the agreement. When the language of a written
          contract is clear, a court may look no further than the writing
          itself to find the intent of the parties. ‘As a matter of law, a
          contract is unambiguous if it can be given a definite legal

                                           -7-
Case No. 5-20-35


       meaning.’ Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-
       Ohio-5849, 797 N.E.2d 1256, ¶ 11.

Sunoco, Inc. (R & M) v. Toledo Edison Co., 129 Ohio St.3d 397, 2011-Ohio-2720,

953 N.E.2d 285, ¶ 37.

                                   Legal Analysis

       {¶13} On appeal, Patricia argues that this business may continue pursuant to

Article XIII(B) only if multiple partners remain after a dissolution of the

partnership. She points to the fact that Article XIII(B) uses plural language, stating

that the “remaining partners shall have the right to elect to continue the business *

* *.” (Emphasis added.) Doc. 28, Ex. A. Since only one partner remained after

Todd’s death, Patricia asserts that Adeler cannot continue the business under the

terms of Article XIII(B).

       {¶14} Patricia’s argument revolves around the use of plural language—

“partners,” “they,” and “themselves”—in Article XIII of the partnership agreement.

But in interpreting written agreements, Ohio courts have applied the following rule:

       The singular and the plural forms [of terms] are often used in
       contracts interchangeably, and courts should construe the plural
       and singular forms interchangeably so long as such a construction
       is consistent with the evident purposes of the contract. * * * That
       principle obtains with even greater force where, as here, the noun
       number selected, plural or singular, is intended to cover
       hypothetical situations that have not yet arisen.

(Brackets sic.) Grange Life Ins. Co. v. Bics, 9th Dist. Lorain No. 01CA007807,

2001 WL 1044081, *3 (Sept. 12, 2001), quoting Ohio Development Co. v. Ellis, 2d


                                         -8-
Case No. 5-20-35


Dist. Montgomery No. CA 10340, 1987 WL 18831, *5 (Oct. 22, 1987), citing

Stetson Shoe Co. v. Proctor Hall Co., 17 Ohio Law Abs. 278, 281 (7th Dist. 1934).

See also R.C. 1.43 (stating that, in matters of statutory construction, “[t]he singular

includes the plural, and the plural includes the singular”).

       {¶15} In Ohio Development Co. v. Ellis, the Second District Court of

Appeals applied this rule in a factually similar case. Ellis at *4. In Ellis, three

partners operated the Ohio Development Company. Id. at *1. Two of the partners

decided to withdraw from this partnership. Id. The third partner, Thomas Williams

(“Williams”), then announced his intention to purchase the interests of the

withdrawing partners.

       Paragraph 14 of the [Partnership] Agreement provide[d] that
       upon a partner’s withdrawal from the partnership, the remaining
       partners may either: (1) cause the partnership to buy out the
       withdrawing partner’s interest; or (2) terminate or liquidate the
       partnership.

       Finally, paragraph 16 provide[d], in its entirety, as follows:

       ‘16. Purchase by Individual Partners’

       ‘(a) If the Partnership declines to exercise any right which it may
       have under this Agreement to purchase the Partnership interest
       of any Partner, the other voting Partners may individually
       exercise such right of purchase on a pro rata basis, but only if such
       Partnership interest is thereby purchased in its entirety.’

(Emphasis added.) Id. at *4. The trial court found that the wording of this

partnership “agreement did not contemplate the factual situation of the parties, i.e.,



                                         -9-
Case No. 5-20-35


a single partner attempting to purchase the interests of the other partners.” Id. *3.

The trial court ordered a liquidation of the partnership’s assets. Id.

       {¶16} However, Williams appealed the trial court’s decision, asserting that

the trial court’s decision was inconsistent with the partnership agreement. Ellis,

supra, at *4. On appeal, the Second District reversed the trial court’s decision and

held the following:

       In our view, paragraph 16 clearly evidences an underlying
       purpose to permit any partner or partners who wish to do so to
       continue the business upon the withdrawal of a partner, without
       having to liquidate. The defendants argue that the phrase ‘the
       other voting Partners’ appearing in 16(a) shows an intent to limit
       the application of paragraph 16 to the situation where there are
       at least two partners left after the departure of the withdrawing
       partners, because of the use of the plural-‘Partners.’ We think
       this is reading too much into one word.

       ***

       The partnership agreement clearly evidences an intent to permit
       partners remaining after other partners have withdrawn to
       continue to operate the business, rather than forcing the
       remaining partners to liquidate. We can think of no particular
       business reason for the partners to have intended to distinguish
       between the situation in which two or more partners remain and
       the situation in which only one partner remains to continue the
       business. Accordingly, we will not assume that the partners
       intended to make that distinction, in the absence of language in
       the partnership agreement clearly evidencing that intent.

Id. *4-5. The Second District also found that “[t]he fact that the business cannot be

continued in partnership form * * * does not require liquidation.” Id. at *5. We

find the reasoning of the Second District in Ellis to be persuasive.


                                         -10-
Case No. 5-20-35


       {¶17} Turning to the facts of the case before this Court, Article XIII(B)

expressly provides for a right to continue the business after a dissolution. Doc. 28,

Ex. A. This provision manifests a clear intention to allow the business of the

partnership to continue after a dissolution.        Doc. 28, Ex. A.       But Patricia’s

interpretation of Article XIII(B) would limit this right, allowing partners to continue

the business but requiring a partner to liquidate the business. Other than pointing

to the plural language in this provision, she offers no other reason for this distinction.

       {¶18} However, the context and wording of this provision give no indication

that use of the word “partners” instead of “partner” was intended to impose a

limitation on the right of a partner to continue the business. Further, no provision

in the partnership agreement suggests that the application of the general rule on the

interchangeability of singular and plural terms in a contract would be inconsistent

with the purposes of this partnership agreement. Ellis, supra, at *5 (holding that

“courts should construe the plural and singular forms interchangeably so long as

such a construction is consistent with the purposes of the contract”); Bics, supra, at

*3.

       {¶19} If the parties to this agreement wanted to require a liquidation of the

business in the event that only one partner remained at dissolution, they could have

expressly included such a requirement in the partnership agreement. In the absence

of some other evidence in the partnership agreement evidencing such a purpose, we

will not assume that the original parties intended for the business to be liquidated in

                                          -11-
Case No. 5-20-35


this situation because Article XIII(B) uses the word “partners” instead of “partner.”

Doc. 28, Ex. A. Thus, we conclude that the plural language used in Article XIII(B)

does not preclude Adeler from continuing the business.

       {¶20} Patricia further argues that the buyout provisions in Article XIII(C)

and (D) of the partnership agreement are inapplicable because the plural language

in Article XIII(B) precludes a continuation of the business. In her brief, Particia

admits that Adeler can buyout Todd’s interest in the partnership pursuant to the

provisions in Article XIII(C) and (D) if Article XIII(B) is found to be applicable in

this case. Appellant’s Brief, 10. Since we have determined that the plural language

in Article XIII(B) does not preclude Adeler from continuing the business, Patricia’s

legal challenge to the applicability of the provisions in Article XIII(C) and (D) in

this appeal also fails.

       {¶21} For the reasons stated in our analysis, we conclude that Adeler has the

right to continue the business pursuant to Article XIII(B) of the partnership

agreement.     Further, the buyout provisions in Article XIII(C) and (D) are

enforceable. Thus, the trial court did not err in denying Patricia’s motion for

summary judgment or in granting Adeler’s partial motion for summary judgment.

As such, Patricia’s sole assignment of error is overruled.




                                        -12-
Case No. 5-20-35


                                   Conclusion

       {¶22} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Hancock County Court of Common Pleas

is affirmed.

                                                              Judgment Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/hls




                                       -13-